Citation Nr: 1827476	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-23 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from November 1968 to November 1978.

This appeal arises before the Board of Veterans' Appeals (Board) from a December 2009 rating decision in which the Department of Veteran Affairs (VA) Montgomery, Alabama, Regional Office (RO) granted a 50 percent rating for posttraumatic stress disorder (PTSD).  In March 2017, the appeal was remanded for further development.

The Board notes that in a March 2017 Board decision, the Board confirmed the 50 percent disabling rating for PTSD and stated that the issue of TDIU was raised in the record.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is seeking entitlement to a TDIU as a component of his claim for a higher initial rating for his service-connected PTSD.


FINDING OF FACT

The Veteran has service-connected PTSD which does not meet the schedular criteria for a TDIU, and the evidence of record does not establish that the Veteran's service-connected PTSD prevents him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

The Veteran has contended that his service-connected disabilities are responsible for his current unemployment.  Entitlement to TDIU is a potential element of all increased rating claims, and the Veteran's contentions raise that issue in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is properly before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2017).

An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements, but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

The Board notes that the Veteran's TDIU was referred to the Director of Compensation and Pension Services (Director) on the issue of extraschedular rating.  The Board also notes that in May 2017, the RO issued a memorandum recommendation for a denial of an extraschedular TDIU.  In a July 2017 decision, the Director concluded that an extraschedular rating was not warranted.  However, pursuant to Wages v. McDonald, 27 Vet. App. 233, 236 (2015), nothing in the language of 38 C.F.R. § 4.16(b) purports to limit the Board's scope of review of the Director's decision and that the Board shall be the final authority on all benefits decisions under 38 U.S.C. § 7104(a).  As such, the Board will make its own determination regarding whether a TDIU on an extraschedular basis is warranted.

The Veteran currently has a singular service-connected disabling evaluation of 50 percent rating for PTSD.  Thus, the Veteran does not meet the schedular criteria for TDIU.  

Turning to the evidence, the record indicates that the Veteran has a high school education.  The record further indicates that the Veteran has experience as a plant supervisor and a truck driver.

In a November 2009 VA examination, the Veteran stated that at work, he had trouble with impulsiveness and anger, yelling at both the employees he supervised and his boss.  The Veteran also stated that he had problems with memory at work.  The Veteran reported fearing that he would be fired, and he wanted to leave on good terms.  

The examiner noted that the Veteran was currently employed as a plant supervisor.  The examiner reported that the Veteran held this position for the past 30 years.  The examiner noted that the Veteran reported missing less than one week of work in the past 12 months.  The Veteran stated that his missed work was due to medical procedure and appointments. 

In correspondence received in February 2010, a VA primary care provider reported that the Veteran endorsed symptoms of PTSD, including intrusive thoughts, insomnia, emotional numbing/withdrawal, depressed mood, decreased concentration, avoidance behaviors, anhedonia, anergia, feeling of guilt, and anger/irritable outbursts.  The primary care provider stated that these symptoms cause significant functioning impairment socially, at work, and with family relations.

In an August 2011 VA Form 9, the Veteran stated that his PTSD has cost him his job as a Plant Supervisor and his marriage of 22 years.  The Veteran went on to report that the anger, irritability, and isolation, outbursts became too much for his spouse and his former employer.

In a June 2015 VA examination, the Veteran stated that he lived with his wife of 26 years.  He stated that he is often irritated and angry.  The Veteran reported that his children come back to the house occasionally, and that he has some contact with his siblings.  The Veteran denied having any close friends.

The examiner stated that the Veteran reported retirement as a plant supervisor in January 2011.  The examiner noted that the Veteran denied recent write-ups or reprimands, but he acknowledged that people irritated him.  The examiner further noted that the Veteran began employment as a truck driver a year prior to the examination.  The Veteran reported that this employment lasted a month due to personality conflict with his supervisor.  The examiner reported that the Veteran has not worked since that time.

In a March 2016 VA examination, the examiner reported that there were no changes in functional or occupational impact since the June 2015 examination.  The examiner summarized the Veteran's occupational and social impairment as occupational and social impairment with reduced reliability and productivity.

In a May 2017 VA memorandum, the RO recommended a denial of an extraschedular TDIU.  The RO noted that the March 2016 VA examination found that the Veteran had occupational and social impairment that such that the Veteran had reduced reliability and productivity due to the symptoms of his mental diagnoses.  The RO, therefore, stated that the evidence of record does not support that Veteran's contention that his service-connected PTSD prevented all gainful activity.

In a July 2017 VA Administrative Review, the Director noted that available evidence does not include records from the Veteran's previous employers.  The Director also noted that the February 2010 letter from a VA physician which states that the Veteran's PTSD symptoms cause significant functioning impairment socially, at work, and with family relations.  The Director further noted that the Veteran required hospitalization in January and February 2012 for tremors relating to alcohol abuse.  The Director reported that the November 2013 neurological consultation noted no evidence of a decline in cognitive skills.  The Director went on to note that, at his June 2015 VA examination, the Veteran's overall symptomatology was described as being productive only of occupational and social impairment with reduced reliability and productivity.  The Director stated that the examinations and evidence of record show disability manifestations consistent with the assigned schedular rating.  The Director also noted that the Veteran was hospitalized once in 2012 due to tremors, but the other evidence did not show any hospitalizations or ER visits due to PTSD during the time period of this review.  The Director further noted that the Veteran's current retired status is not attributed to his disability by evidence from his employer or a medical professional.  For these reasons, the Director recommended a denial of a TDIU on an extraschedular basis.

After review of the record, the Board finds that the evidence of record weighs against a finding of a TDIU.  Throughout the appeals period, the Veteran has had symptoms of service-connected PTSD such that he experiences occupational and social impairment with reduced reliability and productivity.  While the Veteran has stated that he has had issues with anger in an occupational setting, the record is insufficient to show that his service-connected PTSD symptoms prevent him from securing and maintaining gainful employment.  Therefore, a TDIU on an extraschedular basis is not warranted.




ORDER

Entitlement to a TDIU is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


